                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                               WINCHESTER DIVISION

 ASHTON HUGHES,                                )
 JOSHUA VANDUSEN,                              )
 SHANNON HELMERS, and                          )
 CHARLES DODSON,                               )      Case No. 4:19-cv-00028-CLC-SKL
                                               )
        Plaintiffs,                            )      JURY DEMAND
                                               )
 v.                                            )
                                               )      JUDGE COLLIER
 DENISE JACKSON and                            )      MAGISTRATE JUDGE LEE
 RVSHARE, LLC,                                 )
                                               )
        Defendants.                            )
                                               )
                                               )
 DENISE JACKSON,                               )
                                               )
        Counter-Plaintiff,                     )
                                               )
 v.                                            )
                                               )
 ASHTON HUGHES,                                )
                                               )
        Counter-Defendant.                     )

                 AGREED ORDER GRANTING JOINT MOTION TO EXTEND
      DEADLINES TO DISCLOSE EXPERTS AND SERVE FINAL WITNESS LISTS

        Upon agreement of the parties, the parties’ Joint Motion to Extend Deadlines to Disclose

 Experts and Serve Final Witness Lists (Dkt. 62) is GRANTED. The Scheduling Order (Dkt. 47)

 is hereby modified as follows:

        1.      Disclosure of any expert testimony in accordance with Rule 26(a)(2) shall be

 made by Plaintiffs by September 11, 2020, and Defendants by October 29, 2020.

        2.      On or before November 13, 2020, the parties shall provide to all other parties a

 final witness list in accordance with Rule 26(a)(3)(A)(i).




Case 4:19-cv-00028-CLC-SKL Document 64 Filed 08/12/20 Page 1 of 2 PageID #: 299
        All other provisions of the Scheduling Order shall stay in effect.

        IT IS SO ORDERED.

                                                     /s/
                                                     UNITED STATES DISTRICT JUDGE
                                                     CURTIS L. COLLIER

 APPROVED FOR ENTRY:

 NEAL & HARWELL, PLC

 By: /s/ Benjamin C. Aaron
     Philip N. Elbert, No. 009430
     Jeffrey A. Zager, No. 032451
     Benjamin C. Aaron, No. 034118
 1201 Demonbreun Street, Suite 1000
 Nashville, TN 37203
 (615) 244-1713 – Telephone
 (615) 726-0573 – Facsimile
 pelbert@nealharwell.com
 jzager@nealharwell.com
 baaron@nealharwell.com
 Counsel for Plaintiffs

 LUTHER-ANDERSON, PLLP

 By: /s/ Gerard M. Siciliano (with permission)
 GERARD M. SICILIANO, BPR # 9647
 ALAN C. BLOUNT, BPR # 035048
 100 W. Martin Luther King Blvd Ste 700
 P. O. Box 151
 Chattanooga, TN 37401-0151
 (423) 756-5034
 Attorneys for Denise Jackson

 COPELAND, STAIR, KINGMA & LOVELL, LLP

 /s/ G. Graham Thompson (with permission)
 ANGELA CIRINA KOPET, BPR 017921
 G. GRAHAM THOMPSON, BPR 034467
 920 McCallie Avenue
 Chattanooga, TN 37403
 Phone: 423-777-4693
 Fax: 423-648-2283
 Counsel for RVShare, LLC

                                                 2

Case 4:19-cv-00028-CLC-SKL Document 64 Filed 08/12/20 Page 2 of 2 PageID #: 300
